Citation Nr: 1231146	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-46 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1976 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), located in Muskogee, Oklahoma.

In May 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a March 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case has now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

As indicated above, the Veteran's claim was remanded to the RO in May 2011.  Specifically, the Board directed that the Veteran be scheduled for a VA examination in order to obtain a medical opinion regarding the etiology of his claimed hepatitis disorder.  After completion of this development, the Board directed the RO to readjudicate the claim and provide the Veteran with a copy of the Supplemental Statement of the Case (SSOC).

The Veteran underwent a VA liver examination in July 2011.  At the time of the examination the Veteran provided a home address that was different from the  address he had provided previously provided to the RO in connection with his claim for VA benefits (an address in Edmond, Oklahoma).  As reflected on the July 2011 examination report, the Veteran identified his home address as a residence in Oklahoma City, Oklahoma.  

Thereafter, the RO readjudicated his claim in a March 2012 SSOC, which was mailed to the Veteran's address in Edmond, Oklahoma.  This document was returned to VA in April 2012, with a label affixed that indicated that it was unable to be forwarded.  It does not appear that any additional attempts have been made to provide the Veteran with a copy of the March 2012 SSOC or clarify his correct mailing address.

Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the Veteran at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  However, where a mailing is returned as undeliverable and a claimant's file discloses other possible and plausible addresses, VA must attempt to locate the veteran at the alternative known addresses.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996); see also Woods v. Gober, 14 Vet. App. 214 (2000).

On these facts, it appears that the Veteran never received a copy of the March 2012 SSOC.  Documents included in the Veteran's claims file discloses another plausible mailing address in Oklahoma City, Oklahoma, as indicated in the July 2011 VA liver examination report.  Hence, a remand is necessary in order to establish the proper current mailing address for the Veteran and to ensure all due process with respect to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.   Undertake appropriate action, to specifically include review of the Veteran's VA medical records, to verify the Veteran's current mailing address.  All requests and response in this regard must be documented in the claims file.

2.  Thereafter, review the Veteran's claims file to determine if any additional development is necessary, to include obtaining any outstanding VA or private medical records.  All necessary development must be completed prior to returning the case to the Board.

3.  If additional development is warranted as explained in paragraph 2, readjudicate the Veteran's claim, to include consideration of any additional evidence received since the last adjudication of the claim in March 2012.  If the determination remains unfavorable to the Veteran, he should be provided with a Supplemental Statement of the Case at his current mailing address and be afforded an opportunity to respond before the case is returned to the Board for further review.

4.  If no additional development is warranted in this case, provide the Veteran with a copy of the March 2012 Supplemental Statement of the Case at his current mailing address and afford him an opportunity to respond prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


